UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7459



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM SPRUILL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-99-117-RAJ)


Submitted:   March 8, 2006                 Decided:   April 4, 2006


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Spruill, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William   Spruill   appeals   the   district    court’s   order

denying Spruill’s motion for appointment of counsel. We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.         See United

States v. Spruill, No. CR-99-117-RAJ (E.D. Va. July 13, 2005).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -